AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                V.
            JULIAN GARCIA-MARTINEZ (1)
       aka Julian Martinez-Garcia, Julian Hernandez,                    Case Number:        3: 18-CR---=tt ····
                    Usevio Hernandez
                                                                     Michael David Stein, CJA                   FILE()
                                                                     Defendant's Attorney
REGISTRATION NO.                31185-359                                                                       OCT O1 2019
•-                                                                                                      CLERK U S r:itS·r<'tCT COURT
THE DEFENDANT:                                                                                        SOUTHERN ;11s~·HiCf OF CAUFC-f'<Ni/.
1Z1   admitted guilt to violation ofallegation(s) No.      One (1) and Two (2).                       BY
                                                                                                              ~
D
                                                          - - - - - - - - - - - - - after denial of guilty.
      was found guilty in violation ofallegation(s) No.

Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

              1-2                  nv 1, Committed a federal, state or local offense



     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     September 30. 2019


                                                                     HO .          LIAM Q. HAYES
                                                                     UNITED STATES DISTRI                  JUDG
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JULIAN GARCIA-MARTINEZ (1)                                               Judgment - Page 2 of2
CASE NUMBER:              3:18-CR-03709-WQH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months: Four (4) months to run consecutive and Two (2) months to run concurrent to sentence imposed in
 19-CR-1660-WQH.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.
      ------------


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                3:18-CR-03709-WQH
